Citation Nr: 1400846	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-30 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from October 1960 to October 1964.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, and right lower extremity numbness claimed as a right foot disorder secondary to varicose veins of the right leg.  The Veteran submitted a timely notice of disagreement with the RO's actions.

Then, in a June 2010 rating decision, the RO granted service connection for right lower extremity neuropathy and assigned an initial 30 percent disability rating, effective from June 20, 2008.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a right foot disorder.

In December 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran has bilateral hearing loss that had its clinical onset in or is otherwise related to active service; and, bilateral hearing loss was not manifested to a compensable degree within one year of his discharge from active service.

2.  A preponderance of the evidence is against a finding that the Veteran has tinnitus that had its clinical onset in or is otherwise related to active service; and, bilateral hearing loss was not manifested to a compensable degree within one year of his discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter July 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The July 2008 letter provided notice consistent with the holding of the United States Court of Appeals for Veterans Claims (court) in Dingess.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file shows VA medical records, dated from December 2008 to April 2013, also considered by the Board in the service connection claims on appeal. 

In June 2010, the Veteran underwent VA examination regarding his claims for bilateral hearing loss and tinnitus, and the examination report is of record.  The June 2010 report is adequate for rating purposes as the claims file was reviewed, the examiner considered the pertinent history, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  Accordingly, the records satisfy the provisions of 38 C.F.R. § 3.326 (2013).  

The purpose of the December 2012 remand was obtain all the Veteran's VA audiological treatment records from 1996, including reports of a magnetic resonance image (MRI) performed at that time.  There was substantial compliance with the Board's remand as VA medical records, dated in July and August 1996, were obtained and include an August 1996 MRI report.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

Legal Criteria

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id.  at 157.

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  
However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, he is not competent to provide evidence as to more complex medical questions, such as the etiology of hearing pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran here asserts that he was exposed to acoustic trauma in service that caused his currently diagnosed bilateral hearing loss and tinnitus.  Thus, he contends that service connection should be granted.
 
Facts

Service treatment records do not reflect treatment for bilateral hearing loss or tinnitus.  When examined for enlistment into active service in August 1960, the Veteran's hearing acuity on the whispered voice test was reported as 15/15 in each ear and no ear abnormalities were noted.  When examined for discharge in September 1964, hearing acuity on the whispered voice test was again reported as 15/15 in each ear and an ear abnormality was not noted.

The Veteran's service records show that his military occupation in service was as a radio operator and his decorations and awards include a Rifle Marksman badge.

While, as noted, 38 C.F.R. § 3.385 does not bar service connection for bilateral hearing loss, it does not compel service connection either, even though the Veteran current meets its criteria.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, the current medical record is totally devoid of a competent and probative medical opinion to link any current bilateral hearing loss or tinnitus to active duty.

The post service evidence shows that, in 1966, VA received the Veteran's initial claim for disability benefits on which he reported having varicose veins in his right leg, but did not discuss having hearing loss or tinnitus at that time.  Nor was hearing loss or tinnitus mentioned in 1981, when he submitted another claim for VA compensation benefits

April 1990 VA medical records reflect the Veteran's complaint of hearing loss for the past six months.  He was diagnosed with mild hearing loss in the left ear and profound hearing loss in the right ear.  In light of the asymmetry of hearing loss, additional testing was performed.  It was noted that the Veteran's right ear exhibited an abnormal reflex delay for which he was referred to the ear, nose, and throat (ENT) clinic to rule out a possible acoustic neuroma.

When seen in the VA ENT clinic in September 1990, the Veteran reported worsening hearing loss in his right ear over the past year and occasional tinnitus.  Results of an October 1990 audiogram confirmed the abnormal reflex delay.  These records show that the Veteran denied any previous history of acoustic trauma.  Intermittent tinnitus in the right ear was noted.

The Veteran was re-evaluated in April 1991 and test results were considered essentially unchanged from 1990.  

In 1996, the Veteran underwent VA ENT and audiology evaluation.  A March 1996 VA medical record reflects his report of a strong family history of hearing loss.  The Veteran also complained of ear drainage for six months.  He was referred to the ENT clinic.  

By the time the Veteran was evaluated in the ENT clinic in May 1996, his drainage had stopped, although results of his audiogram were noticeably worse than the 1990 test results.  The results were suspicious for a neuroma and a MRI was ordered.  A July 1996 ENT summary shows that, when first seen in April 1990, the Veteran had a history of noise exposure, and complained of fairly rapid decreased hearing.  An audiogram performed in July 1996 reflects chronic drainage "AU" (left ear).  

Results of the August 1996 MRI of the Veteran's brain showed no evidence of acoustic neuroma.  According to an August 1996 record of telephone contact, the Veteran's wife called VA clinic personnel regarding his MRI results and stated that he did not want to come back to the clinic if there was nothing wrong.  

VA medical records, dated in March 2001 and January 2007, note that the Veteran was hard of hearing and used bilateral hearing aids.

An April 2007 private audiogram reflects the Veteran's reported history of noise exposure from the military and a factory.  

In June 2010, the Veteran underwent VA audiology examination.  He was unable to state when he first noticed his hearing problem, but reported seeking treatment 25 years earlier.  He endorsed worsening hearing that currently required his using a left ear hearing aid.  He was a radio operator in service and had also fired weapons without hearing protection.  

After discharge, he worked at Bonn Aluminum where he was given a physical and advised that his hearing was not up to par but was hired.  He worked there two years and used hearing protection.  The Veteran also worked at General Electric for one year and ran a forklift, and worked at General Motors foundry for a few months, without hearing protection.  He worked as a self-employed contractor/carpenter for many years without hearing protection.  The Veteran denied a family history of hearing loss and a history of ear infection.  As to tinnitus, he had it intermittently for quite a few years.

The diagnosis was an asymmetrical sensorineural loss, right ear worse than left ear.  The VA examiner opined that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were less likely as not (less than a 50/50 probability) caused by or a result of noise exposure in active service.  

The VA examiner explained that results of the Veteran's whispered voice test were normal in both ears in 1964 when he was examined for discharge.  The 1990 audiogram, performed 25 years later, noted a complaint of hearing loss for six months.  The VA examiner commented that the asymmetrical hearing loss with abnormal reflex decay was not typical for noise-induced hearing loss.  Further, the Veteran's 1996 VA medical records noted a strong family history of hearing loss.  According to the examiner, while noise exposure in service was conceded, the Veteran's ENT records in 1990 document that he denied previous acoustic trauma.  The 2007 private audiogram documented the Veteran's previous noise exposure in the military and also in a factory.  

Analysis

The Veteran has contended that service connection should be granted for bilateral hearing loss and tinnitus.  Although the post service audiograms and records have exhibited hearing loss and tinnitus, no competent evidence has been submitted to show that these disabilities are related to service or any incident thereof.  The record reflects that his hearing acuity was normal on separation from service and the first post service evidence of record of hearing loss and tinnitus is from 1990, approximately 25 years after the Veteran's separation from service.  

Moreover, in June 2010, a VA audiologist opined that it was not likely that the Veteran's current bilateral hearing loss and tinnitus were due to military service.  Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claims.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching her conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, there is no medical opinion of record to contradict the VA examiner's opinion.

As noted above, the weight of the competent evidence is against a finding of a nexus between the current hearing loss and tinnitus and the Veteran's active service.  However, as the disorders in question are considered chronic diseases under 38 C.F.R. § 3.309(a) (i.e., "organic disease of the nervous system), an award of service connection may be warranted solely on the basis of evidence of continuity of symptomatology.  

The Veteran's service treatment records show that he was not treated on even one occasion for complaints of hearing problems, and a hearing abnormality was not noted during service examination for discharge in 1964.  Moreover, the record is devoid of any report of treatment for hearing loss or tinnitus between the Veteran's discharge from active service in 1964 and 1990, when he was initially seen by VA for complaints of hearing loss and tinnitus for the past six months.  In this regard, an extended period of time after service without any manifestations of the claimed condition tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the documented treatment reports of record fail to establish continuity of symptomatology as to either hearing loss or tinnitus.

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Veteran is competent to describe his observable symptoms, such as hearing loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. at 303 (2007).  Thus, it must be considered whether his lay testimony itself establishes continuous hearing loss and/or tinnitus symptoms since service.

To the extent that the Veteran is claiming that his hearing loss and tinnitus have persisted since service, such statements are not found credible.  Indeed, he made no mention of his hearing problems in 1964 during his service examination for separation, and examination of his ears and hearing at that time was normal.  Further, he did not mention having a bilateral hearing disability or tinnitus in his 1966 and 1981 claims for other VA disability benefits.  Moreover, he told VA clinicians in April 1990 that he had hearing loss for six months, not since active service in the 1960s, with occasional tinnitus.  It is acknowledged that he told the June 2010 VA examiner he sought to have something done about his hearing loss 25 years earlier, and that his first post-service employer alerted him of hearing problems in conjunction with a physical examination for that job.  However, this is in stark contrast to all other evidence of record.  Indeed, if he had been aware of hearing loss at that time, then one would expect that he would have raised a claim for it at that time.  However, he did not claim hearing loss or tinnitus when applying for service connection for varicose veins in 1966 and 1981, as already discussed.  Given this, and given his self-reported 6-month history of hearing problems stated in 1990, it would appear that his current recollection as to when he became aware of hearing problems is inaccurate.  Thus, even conceding the Veteran's exposure to acoustic trauma in service as a radio operator and from firing guns, his lay statements regarding the onset and continuity of hearing loss and tinnitus symptoms is not credible and does not constitute probative evidence upon which an allowance may be predicated.

While the Veteran believes his hearing loss and tinnitus are due to active service, 
he is not competent to make a statement of causation that is a medical determination.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);
Barr, 21 Vet. App. at 303.  Indeed, the clinical pathology of hearing disorders is not readily recognizable by a layman.  Even medical professionals rely on diagnostic tools to diagnose hearing disorders.

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals





